DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This office action is in response to the amendment filed on 03/18/2021.

Status of Claims
2.	Claims 1-2 and 4-15 are pending.
	Claims 1, 2, 4-8, 10-12 and 14 have been amended.
	Claim 3 is canceled.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Toya (USPPGPub N 20120030554, referred to as Toya), and further in view of Tecot (USPN 8122474, referred to as Tecot).
Regarding claims 1 and 11:

Toya teaches a communication interface configured to communicate with an external device, (Toya, the content retrieval section 62 may retrieve a content from an external device via the communication section 52 or may retrieve a content stored in the storage section 55 of the user-side television 2 or in a storage medium connected with the user-side television 2, [0221], Fig. 1/item 55, Fig. 3/item 7); 
Toya teaches an input interface configured to receive a user input, (Toya, the mobile phone 4 has a remote control function for remotely operating the user-side television 2, [0110], Fig. 3/items 1, 2, 3 and 4); 
Toya teaches a memory storing at least one bookmark information about bookmarked content, (Toya, Fig. 2/item 42; 
Toya teaches an output interface configured to include at least one of a display and a speaker, (Toya, Fig. 2/items 13 and 14); and 
Toya teaches a processor electrically connected with the communication interface, the input interface, the memory, and the output interface, (Toya, the control section 10 includes, as functional blocks, a content selecting section 20, a content retrieval section 21, a content output section 22, the position specifying section 23, a feature information generating section 24, a bookmark generating section 25, and a bookmark transmitting section 26, [0138], Fig. 2/item 10).
wherein the processor is configured to: 
 control to display a user interface (UI) including a plurality of indicators representing the bookmarked broadcasting content, control to receivone of the plurality of indicators via the input interface. However, Tecot teaches a bookmarked icons with bookmarked broadcast channels wherein the user can activate by user input, Figs. 11 and 12, [0182], [0183].
Toya in view of Tecot teaches based on the at least one bookmark information, control to outputvia the output interface, (Tecot, by clicking the bookmark icon the GUI may presents bookmarked broadcast media programs along with non-bookmarked programs C 12:L 62-67);
Toya in view of Tecot teaches wherein the channel information includes a channel and a broadcasting time of a broadcasting content corresponding to the selected indicator, (Tecot, Fig, 10/item 1010, Fig. 11/EPG, Fig. 12/ channel and broadcast time). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate Tecot with the teaching of bookmarking broadcast channels into the invention of Toya for the purpose of accessing live channels in later time.
Regarding claims 2 and 12:
Toya in view of Tecot teaches the electronic device of claim 1, wherein the processor is further configured to control to receiveobtain channel information of the broadcasting content corresponding to the selected 3KIM et al.Application No. 16/758,562 Response to Office Action dated January 4, 2021indicator, (Tecot, by selecting the icon 1112 or 1212 can obtained the broadcast program Figs. 11 and 12, C 12:L 47-61).
Regarding claim 13:
Toya teaches the electronic device of claim 2, wherein the processor receives channel information corresponding to the user input from an external server via the communication interface, (Toya, an Electronic Program Guide supplied from the content distribution server 5,[0093], [0112]; a content on the Electronic Program Guide, title information of program information in the Electronic Program Guide is inserted, [0183], Fig. 5).
Regarding claims 4 and 14:
Toya in view of Tecot teaches the electronic device of claim 1, wherein the processor is further configured to control to receivthe broadcasting content corresponding to the selected indicator from an external server and control to output the additional information together with the channel information via the output interface, (Tecot, the description of the currently highlighted program may indicate at 1114, the amount of time left from the bookmarked location in the bookmarked broadcast media program, Figs. 11 and 12, C 12:L 47-61).
Regarding claim 5:
Toya in view of Tecot teaches the electronic device of claim 4, wherein the additional information is obtained using information analyzed based on at least one of an image or sound included in the broadcasting content, (Tecot, KGO (channel 7) is currently showing "General Hospital" at 1110 the additional information shoes an image on the screen based on the broadcasting content “General Hospital" Figs. 11 and 12, C 12: L 47-61).
Regarding claim 6:
Toya teaches the electronic device of claim 4, wherein the additional information is obtained using meta information included in the broadcasting content, (Toya, content ID is assigned as meta information to the content-related information just like the content ID is assigned to the content, so that it is possible to determine which content the content-related information is associated with, contents such as broadcast contents, [0012], [0289], Fig. 16A, [0303], [0148], Fig. 8).
Regarding claim 7:
Toya teaches the electronic device of claim 1, wherein the additional information includes at least one of information about a service provider for playing the broadcasting content, information about a product included in the broadcasting content, and information about music included in the broadcasting content, (Toya, Fig. 16A, 16B, 8, 19, 20; the content is a musical program content, and so the content-related information includes 
Regarding claims 8 and 15:
Toya teaches The electronic device of claim 1, wherein the processor is further configured to receive a user input for bookmarking content displayed on the output interface via the input interface, store bookmark information of the bookmarked content in the memory, and transmit the bookmark information of the bookmarked content to an external server via the communication interface, (Toya, a bookmark button (not shown) on GUI (Graphical User Interface) on remote control application, [0114]; The user B operates a bookmark button registration button on the remote control application of the mobile phone 4 while viewing the alternative content on the user-side television 2, [0127]-[0126], Figs. 1-3).
Regarding claim 9:
Toya teaches the electronic device of claim 8, wherein the bookmark information of the bookmarked content includes title information and thumbnail information, (Toya, Fig. 5).
Regarding claim 10:
Toya teaches The electronic device of claim 1, wherein the memory stores an application program associated with the bookmark information, and wherein the processor is further configured to receivprovide the user with the channel information through the application program, (Toya, the storage section 15 stores various programs and data to be read out when the creator-side television 1 executes a bookmark sharing application, [0137], Fig. 5, [0169], [0183]). 
Response to Arguments
4.	Applicant's arguments filed 03/18/2021 related to claims 1-2 and 4-15 have been fully considered but they are but are moot in view of the new ground of rejection.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845.  The examiner can normally be reached on 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/JIVKA A RABOVIANSKI/         Primary Examiner, Art Unit 2426                                                                                                                                                                                                        April 28, 2021